
	

113 S842 IS: Rural Hospital Access Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 842
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Schumer (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for an extension of the Medicare-dependent hospital (MDH)
		  program and the increased payments under the Medicare low-volume hospital
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Hospital Access Act of
			 2013.
		2.Extension of the Medicare-dependent
			 hospital (MDH) program
			(a)Extension of payment
			 methodologySection
			 1886(d)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—
				(1)in clause (i), by striking October
			 1, 2013 and inserting October 1, 2014; and
				(2)in clause (ii)(II), by striking
			 October 1, 2013 and inserting October 1,
			 2014.
				(b)Conforming amendments
				(1)Extension of target amountSection 1886(b)(3)(D) of the
			 Social Security Act (42 U.S.C.
			 1395ww(b)(3)(D)) is amended—
					(A)in the matter preceding clause (i), by
			 striking October 1, 2013 and inserting October 1,
			 2014; and
					(B)in clause (iv), by striking through
			 fiscal year 2013 and inserting through fiscal year
			 2014.
					(2)Permitting hospitals to decline
			 reclassificationSection
			 13501(e)(2) of the Omnibus Budget
			 Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by
			 striking through fiscal year 2013 and inserting through
			 fiscal year 2014.
				3.Extension of the increased payments under
			 the Medicare low-volume hospital programSection 1886(d)(12) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(12)) is amended—
			(1)in subparagraph (B), in the matter
			 preceding clause (i), by striking 2014 and inserting
			 2015;
			(2)in subparagraph (C)(i), by striking
			 and 2013 each place it appears and inserting , 2013, and
			 2014; and
			(3)in subparagraph (D), by striking and
			 2013 and inserting , 2013, and 2014.
			
